Citation Nr: 0405905	
Decision Date: 03/04/04    Archive Date: 03/19/04

DOCKET NO.  02-08 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Jackson, Mississippi


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


WITNESSES AT HEARING ON APPEAL

Appellant, daughter, and a friend


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1941 to June 
1948.  He died in April 2001.  The appellant is his widow.

This matter initially came to the Board of Veterans' Appeals 
(Board) from a July 2001 RO decision which denied DIC based 
on claimed service connection for the cause of the veteran's 
death, and from a June 2002 RO decision which denied DIC 
under the provisions of 38 U.S.C.A. § 1318.  In an October 
2002 decision, the Board denied service connection for the 
cause of the veteran's death, and thus that issue is no 
longer on appeal.  At that time the Board deferred a decision 
on the issue of entitlement to DIC under the provisions of 
38 U.S.C.A. § 1318, in light of a court decision which 
temporarily stayed VA decisions on such claims.  See National 
Organization of Veterans' Advocates, Inc., v. Secretary of 
Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001).  Subsequent 
to additional rule-making by the VA, the court revised the 
stay order, so that the VA may now decide certain claims for 
DIC under 38 U.S.C.A. § 1318, such as the claim presented in 
the present case.  See National Organization of Veterans' 
Advocates, Inc. v. Secretary of Veterans Affairs, 314 F. 3d 
1373 (Fed. Cir. 2003).  In November 2003, the Board remanded, 
to the RO, the issue of entitlement to DIC under 38 U.S.C.A. 
§ 1318.  


FINDINGS OF FACT

1.  The veteran died decades after service due to non-
service-connected lung cancer.  At the time of his death, his 
only service-connected condition was bilaterial pterygium (an 
eye condition), which was rated 60 percent at the time of 
death.  For less than one year preceding his death, he was 
assigned a rating of total disability based on individual 
unemployability (TDIU) based on this service-connected eye 
disability.    

2.  There was no clear and unmistakable error (CUE) in 
lifetime rating decisions, the correction of which would 
result in the veteran being assigned a total rating for 
service-connected disability for at least 10 years preceding 
death.


CONCLUSION OF LAW

The criteria for DIC under the provisions of 38 U.S.C.A. 
§ 1318 are not met.  38 U.S.C.A. § 1318 (West 2002); 
38 C.F.R. § 3.22 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from December 
1941 to June 1948.  

In March 1955, the RO granted service connection and a 
noncompensable rating for bilateral pterygium, effective in 
March 1955.  

In December 1968, the RO granted an increased 10 percent 
rating for bilateral pterygium, effective August 1968.  In 
November 1974, the RO granted an increased rating to 20 
percent for bilateral pterygium, effective August 1974.  In 
February 1975, the RO granted an increased rating to 30 
percent for bilateral pterygium, effective January 1975.  In 
July 1989, the RO granted an increased rating to 40 percent 
for bilateral pterygium, effective in May 1989.  In October 
1991, the RO increased the rating for bilateral pterygium to 
50 percent, effective from May 1989.  The October 1991 RO 
decision also denied a TDIU rating.  A November 1991 RO 
decision denied a TDIU rating.  A March 1995 RO decision 
denied an increased rating for bilateral pterygium.  In 
November 1997, the RO increased the rating for bilateral 
pterygium to 60 percent, effective in May 1997.  RO decisions 
in April 1999, December 1999, and October 2000 denied claims 
for an increased rating for bilateral pterygium.

The file shows that the above RO decisions considered claims 
filed by the veteran and medical and other evidence on file 
concerning the service-connected disability of the eyes.  The 
veteran did not appeal any of these decisions.

On January 31, 2001, the RO received another claim from the 
veteran for a TDIU rating based on his service-connected 
bilateral eye condition.  After considering all the evidence, 
a March 2001 RO decision granted a TDIU rating, effective 
January 31, 2001.

The veteran's died in April 2001 due to non-service-connected 
lung cancer, and a subsequent Board decision denied the claim 
for DIC based on service connection for the cause of death 
(such issue is no longer on appeal).

With regard to the claim for DIC under 38 U.S.C.A. § 1318, 
the veteran's widow (the appellant) has submitted written 
statements, and she and other witnesses testified at an 
August 2002 Board videoconference hearing.  The appellant has 
generally asserted that the veteran should have had a TDIU 
rating for 10 years before death, as required for DIC under 
38 U.S.C.A. § 1318.

II.  Analysis

The file shows that through correspondence, the rating 
decision, and the statement of the case, the appellant has 
been notified of the evidence necessary to substantiate her 
claim for DIC under the provisions of 38 U.S.C.A. § 1318.  
Relevant records are already in the claims folder.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  

In pertinent part, law and regulation provide that DIC is 
payable to a deceased veteran's surviving spouse in the same 
manner as if the veteran's death were service-connected, when 
the veteran's death was not caused by his own willful 
misconduct, and at the time of his death, he was in receipt 
of or was "entitled to receive"  compensation for service-
connected disability that was continuously rated totally 
disabling (either a 100 percent schedular rating or a TDIU 
rating) by the VA for a period of 10 or more years 
immediately preceding death.   For this purpose "entitled to 
receive" includes various listed reasons, and as pertinent 
to the present case includes instances in which the veteran 
had applied for compensation but had not received total 
disability compensation due solely to CUE in a VA decision 
concerning the issue of service connection, disability 
evaluation, or effective date.  38 U.S.C.A. § 1318; 38 C.F.R. 
§ 3.22.  

The reversal of a prior VA decision found to be based on CUE 
has the same effect as if the corrected decision had been 
made on the date of the reversed decision.  CUE is a very 
specific and rare kind of error; it is the kind of error of 
fact or law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  To find CUE, the correct facts, 
as they were known at the time, must not have been before the 
adjudicator or the law in effect at that time was incorrectly 
applied; the error must be undebatable and of a sort which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made; and the determination of CUE 
must be based on the record and law that existed at the time 
of the prior adjudication.  Allegations that previous 
adjudications have improperly weighed and evaluated the 
evidence can never rise to the stringent definition of CUE.  
Similarly, the VA's breach of its duty to assist cannot form 
a basis for a claim of CUE.  See 38 U.S.C.A. § 5109A; 
38 C.F.R. § 3.105(a); Pierce v. Principi, 240 F.3d 1348 
(Fed.Cir. 2001); Baldwin v. West, 13 Vet. App. 1 (1999), 15 
Vet.App. 302 (2001); Bustos v. West, 179 F.3d 1378 (Fed.Cir. 
1999);  Link v. West, 12 Vet. App. 39 (1998); Caffrey v. 
Brown, 6 Vet. App. 377 (1994); Damrel v. Brown, 6 Vet. App. 
242 (1994); Fugo v. Brown, 6 Vet. App. 40 (1993); Russell v. 
Principi, 3 Vet. App. 310 (1992).

The evidence in the instant case shows the veteran died 
decades after service due to non-service-connected lung 
cancer.  At the time of his death, his only established 
service-connected disability was bilateral pterygium, which 
is an eye condition involving a growth on the surface of the 
eye, and it is rated on the degree of any related impaired 
vision.  During his lifetime, various percentage ratings for 
the bilateral pterygium were assigned, including a 60 percent 
rating effective from May 1997 until death in April 2001.  
Additionally, a TDIU rating based on the service-connected 
eye disorder was assigned effective from January 2001 until 
death in April 2001.  A 100 percent schedular or TDIU rating 
for a service-connected disability was in effect for less 
than a year prior to his death, not the 10 years required for 
DIC under 38 U.S.C.A. § 1318.  Thus, DIC under 38 U.S.C.A. § 
1318 may only be paid in this case if the veteran was 
"entitled to receive" total compensation benefits from at 
least April 1991 (10 years before death), but was not given 
such benefits due to CUE in lifetime rating decisions.

The appellant has asserted in general terms that the 
veteran's service-connected eye condition should have been 
rated 100 percent (either on a schedular or TDIU basis) for 
at least 10 years prior to his death.  However, she has not 
identified any specific error of fact or law in lifetime RO 
rating decisions, the correction of which would lead to a 
total compensation rating for service-connected disability 
for at least 10 years preceding the veteran's death.  During 
the veteran's lifetime, numerous RO decisions addressed the 
proper schedular rating for the service-connected eye 
disorder, and also whether a TDIU rating was warranted.  
These lifetime rating decisions were not appealed and thus 
became final.  38 U.S.C.A. § 7105.  The Board can find no CUE 
in these lifetime RO rating decisions, nor does the appellant 
point to any such undebatable error.  Each lifetime rating 
decision was based on available evidence and prevailing law, 
and they are not shown to be based on undebatable error, and 
certainly not CUE of a nature that correction of the error 
would result in a total compensation rating for 10 years 
before death (the requirement for DIC under 38 U.S.C.A. 
§ 1318).

In sum, the veteran was not actually in receipt of, nor was 
he entitled to receive, a total rating for service-connected 
disability for at least 10 years preceding his death, and 
therefore the appellant is not entitled to DIC under 
38 U.S.C.A. § 1318.  As the preponderance of the evidence is 
against the claim for DIC under 38 U.S.C.A. § 1318, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).


ORDER

Entitlement to DIC under 38 U.S.C.A. § 1318 is denied.



	                        
____________________________________________
L. W. TOBIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



